Title: To James Madison from Sylvanus Bourne, 27 October 1807
From: Bourne, Sylvanus
To: Madison, James



Sir,
American Consulate Amsterdam October 27 1807

I have the honor to acquaint you by way of a triplicate communication on the Subject, that I have lately recd. a letter from the Minister of Foreign Affairs at the Hague in reply to what I had wrote him relative to Anthony Morales, saying that this Govt. heard with great pleasure of what our Govt. had done in his regard, as he was never commissioned by the Govt. of Holland as Consul for Charleston or Consul General in the U. States, & his whole proceeding has been a gross imposition on the Govt. of the U States.
In the present most extraordinary Juncture of European Affairs we are kept in constant alarm from one quarter, & another nor are we without Strong fears, that all may not yet go well with the U States.  Fortunate indeed will it be, if they succeed to Stear clear of both Scylla & Charybdis.  With the highest respect I am Sir yr Ob Servt

S Bourne

